Opinion issued April 9, 2019




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-18-00280-CR
                          ———————————
                 JAMES BRADLEY HAMMOND, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 432nd District Court
                          Tarrant County, Texas
                      Trial Court Case No. 1509181D


                         MEMORANDUM OPINION

      A jury convicted appellant, James Bradley Hammond, of the first-degree

felony offense of possession with intent to deliver between four and two hundred
grams of methamphetamine, a controlled substance.1 After appellant pleaded true to

the “Repeat Offender Notice” contained in the indictment, the trial court assessed

his punishment at fifty years’ confinement. In his sole issue, appellant contends that

the trial court abused its discretion by failing to grant his motion for directed verdict

because the State presented insufficient evidence affirmatively linking him to the

narcotics seized by police.

      We affirm.

                                     Background

      After an investigation, on August 9, 2017, the City of Fort Worth Police

Department obtained a warrant to search 8413 Bellechase Drive, Apartment 1808,

in Fort Worth for narcotics.2 Because the investigating officers were concerned

about the potential for encountering a dangerous situation upon entering the

residence, the narcotics division enlisted the assistance of the Fort Worth P.D.

SWAT team to help in executing the warrant.



1
      See TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (d) (providing that person
      commits first-degree felony if person possesses with intent to deliver between four
      and two hundred grams of controlled substance listed in penalty group one); id.
      § 481.102(6) (listing methamphetamine as controlled substance in penalty group
      one).
2
      The Texas Supreme Court transferred this appeal from the Court of Appeals for the
      Second District of Texas to this Court pursuant to its docket-equalization authority.
      See TEX. GOV’T CODE ANN. § 73.001 (“The supreme court may order cases
      transferred from one court of appeals to another at any time that, in the opinion of
      the supreme court, there is good cause for the transfer.”).
                                            2
      The SWAT team executed a “no knock” search warrant on the residence,

using a metal ram to knock in the front door to the apartment. Corporal C.

Brookwalter, a member of the SWAT unit, testified that he was the fifth member of

the unit to enter the apartment once the door was opened. He went down a hallway

that opened into a living room where he found three people: a woman named Susan

Thornbrue lying on the floor near a loveseat; a man named Marshall Pistinger

standing near the kitchen; and another man, appellant, sitting on a couch along the

back wall of the living room. Corporal Brookwalter ordered appellant to show his

hands and, in response, appellant leaned a little to his right. Brookwalter moved

closed to appellant and saw two handguns sitting on a counter immediately to the

right of the couch. Aside from securing the scene, the SWAT unit played no role in

searching the apartment for narcotics. The trial court admitted into evidence a body

camera recording of the SWAT team’s entry into the apartment.

      Officer M. McMeans worked in the narcotics unit of the Fort Worth Police

Department and was part of the team that searched the apartment on August 9. By

the time Officer McMeans entered the apartment, appellant and the other two

individuals present had already been detained. The trial court admitted multiple

photographs of the apartment, as well as a second video made by the narcotics team

during the team’s search. Officer McMeans agreed with the State that the living

room of the apartment was “fairly small” and that it looked as if it could be crossed


                                          3
from one side to the other “in about two steps.” Officer McMeans testified that, on

the end table next to where appellant was sitting on the couch, the narcotics team

found a pipe used to smoke methamphetamine and a bag full of smaller baggies

commonly used to package narcotics for sale. Other pipes were discovered in a

cabinet in the kitchen, and officers found a torch used to heat pipes to smoke

methamphetamine. A small baggie of methamphetamine was found on the floor,

directly in front of where appellant had been sitting on the couch. Two loaded

handguns—a semiautomatic pistol and a revolver—were found “just sitting out in

the open on the bar” in the kitchen.

      Officers found a shoebox underneath the end table that held more small

baggies, and, in between the end table and the wall, they also found small baggies

that held what was ultimately determined to be Xanax bars. Another shoe box held

cell phones and a shot glass that had a plastic baggie with a white crystalized

substance inside of it. On the floor, officers found a digital scale that had a fake cover

that made the scale look like a CD case, and there were shards of methamphetamine

on the carpet surrounding the scale. Another shoebox located near the couch held a

different digital scale. Officer McMeans testified that shards of methamphetamine

were “scattered all over the place in between the couch and the end table,” and there

were crystals on top of the end table as well.




                                            4
       Behind the end table next to the couch where appellant had been sitting,

officers found a large plastic baggie “that is obviously busted open and

methamphetamine scattered out on the floor” next to an intact baggie that held a

large quantity of methamphetamine. Both of these baggies were next to a digital

scale. The State asked Officer McMeans if drug dealers “usually keep their drugs

behind the couch end table scattered around like that,” and McMeans responded that

they usually did not, which indicated to him that “somebody threw that back behind

somebody right there . . . [they] wanted to get rid of the evidence real quick and

threw it behind them.” He testified that it is common, when the SWAT team enters

an apartment, for dealers to try to separate themselves from the narcotics. He stated

that, in this case, it took three hits with the ram before the SWAT team could break

open the front door, plus the living room was down a hallway from the door, which

gave the occupants of the apartment “a little more time” to try to get the drugs away

from them.

       The officers also found an envelope addressed to appellant at the address of

the apartment where the officers executed the search warrant. Officer McMeans

testified that this envelope “solidified [his] belief that [appellant] is a resident of that

apartment.” He stated that if someone is receiving mail at the location where they

are found, it “means that that person resides there at that location.” Officers also

found both male and female clothing in a closet. Draped over a television hanging


                                             5
directly across from the couch where appellant had been sitting was a T-shirt with a

picture of notorious drug trafficker El Chapo.

      Officers arrested appellant for possession of Xanax and possession with intent

to deliver methamphetamine. Officer McMeans stated, “The manufacture delivery

charge was due to the quantity of methamphetamine that was located in [appellant’s]

residence, coupled with the packaging that was found throughout the residence, the

digital scales that were found throughout the residence and then, obviously, our prior

knowledge.” Officer McMeans also testified that, out of the three occupants of the

apartment at the time of the search, appellant was the closest one to the narcotics.

He stated:

      It was where he was seated at in comparison to where the narcotics
      [were] located within what—what we call wingspan. Right here.
      Within arm reach. Right there where he was seated on the couch. So
      that being said consider where everybody else was located at, in my
      opinion, it was [appellant’s] narcotics that were located in the house.

      Sharon Patton, a forensic scientist at the Fort Worth Police Department Crime

Lab, analyzed the narcotics recovered from the apartment. The two baggies that were

recovered from behind the couch where appellant had been sitting contained 44.136

grams and 7.332 grams of methamphetamine. The baggie found on the floor directly

in front of where appellant had been sitting on the couch contained 4.274 grams of

methamphetamine. The baggie found inside of a shot glass sitting in a shoebox

contained 1.676 grams of methamphetamine. The total weight of methamphetamine


                                          6
recovered from the apartment was 57.418 grams. Patton also tested a baggie of

twenty-five Xanax pills, which weighed 6.579 grams. Officer McMeans estimated

that the total amount of narcotics found in the apartment would sell for around

$2,400 on the street.

      After the State rested, defense counsel moved for a directed verdict, arguing

that no evidence affirmatively linked appellant to the methamphetamine recovered

at the apartment. The trial court denied appellant’s motion for directed verdict. The

jury found appellant guilty of possessing a controlled substance, methamphetamine,

with the intent to deliver.3 After appellant pleaded true to being a repeat offender,

the trial court assessed his punishment at fifty years’ confinement. This appeal

followed.

                            Sufficiency of the Evidence

      In his sole issue, appellant argues that the trial court abused its discretion when

it denied his motion for directed verdict because the State did not present sufficient

evidence that he possessed the methamphetamine found within the apartment.

Specifically, he argues that he was not the only person present in the apartment at




3
      The State had also charged appellant with the offense of possession of
      methamphetamine, and this lesser-included offense was submitted to the jury.
      Because the jury found appellant guilty of the possession with intent to deliver
      offense, it made no finding of whether appellant was guilty of simple possession.
                                           7
the time of the search and that the State did not introduce evidence affirmatively

linking him to the methamphetamine.

A.    Standard of Review and Applicable Law

      A challenge to the trial court’s failure to grant a motion for directed verdict is

a challenge to the sufficiency of the evidence. Mills v. State, 440 S.W.3d 69, 71 (Tex.

App.—Waco 2012, pet. ref’d); see Smith v. State, 499 S.W.3d 1, 6 (Tex. Crim. App.

2016) (“A motion for instructed verdict is essentially a trial level challenge to the

sufficiency of the evidence.”); Williams v. State, 937 S.W.2d 479, 482 (Tex. Crim.

App. 1996) (“We treat a point of error complaining about a trial court’s failure to

grant a motion for directed verdict as a challenge to the legal sufficiency of the

evidence.”); Sutton v. State, 328 S.W.3d 73, 75 (Tex. App.—Fort Worth 2010, no

pet.) (“A challenge to the trial court’s ruling on a motion for a directed verdict is, in

actuality, a challenge to the legal sufficiency of the evidence to support the

conviction.”).

      When reviewing the sufficiency of the evidence, we view all of the evidence

in the light most favorable to the verdict to determine whether any rational fact finder

could have found the essential elements of the offense beyond a reasonable doubt.

See Jackson v. Virginia, 443 U.S. 307, 319 (1979); Griffin v. State, 491 S.W.3d 771,

774 (Tex. Crim. App. 2016). The jurors are the exclusive judges of the facts and the

weight to be given to the testimony. Bartlett v. State, 270 S.W.3d 147, 150 (Tex.


                                           8
Crim. App. 2008). The jury, as the sole judge of credibility, may accept one version

of the facts and reject another, and it may reject any part of a witness’s testimony.

Rivera v. State, 507 S.W.3d 844, 853–54 (Tex. App.—Houston [1st Dist.] 2016, pet.

ref’d).

          We may not re-evaluate the weight and credibility of the evidence or substitute

our judgment for that of the fact finder. Williams v. State, 235 S.W.3d 742, 750 (Tex.

Crim. App. 2007). We give great deference to the jury’s credibility determinations.

Gardner v. State, 306 S.W.3d 274, 285 (Tex. Crim. App. 2009). We resolve any

inconsistencies in the evidence in favor of the verdict. Curry v. State, 30 S.W.3d
394, 406 (Tex. Crim. App. 2000); see also Murray v. State, 457 S.W.3d 446, 448–

49 (Tex. Crim. App. 2015) (“When the record supports conflicting inferences, we

presume that the factfinder resolved the conflicts in favor of the verdict, and we defer

to that determination.”). Circumstantial evidence is as probative as direct evidence

in establishing guilt, and circumstantial evidence alone can be sufficient to establish

guilt. Temple v. State, 390 S.W.3d 341, 359 (Tex. Crim. App. 2013) (quoting Hooper

v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)). “Each fact need not point

directly and independently to the guilt of the appellant, as long as the cumulative

force of all the incriminating circumstances is sufficient to support the conviction.”

Hooper, 214 S.W.3d at 13.




                                             9
      To secure a conviction in this case, the State was required to prove that

appellant knowingly possessed with intent to deliver between four and two hundred

grams of a controlled substance, methamphetamine.4 TEX. HEALTH & SAFETY CODE

ANN. § 481.112(a), (d); see Kibble v. State, 340 S.W.3d 14, 18 (Tex. App.—Houston

[1st Dist.] 2010, pet. ref’d) (setting out elements of offense of possession with intent

to deliver). The Health and Safety Code defines “possession” as “actual care,

custody, control, or management.” TEX. HEALTH & SAFETY CODE ANN.

§ 481.002(38); Lipscomb v. State, 526 S.W.3d 646, 652 (Tex. App.—Houston [1st

Dist.] 2017, pet. ref’d). In cases involving the prosecution of an offense for

possession of a controlled substance, the State must prove (1) the accused exercised

control, management, or care over the substance, and (2) the accused knew the

substance possessed was contraband. Evans v. State, 202 S.W.3d 158, 161 (Tex.

Crim. App. 2006); Lipscomb, 526 S.W.3d at 652; see Blackman v. State, 350 S.W.3d
588, 594 (Tex. Crim. App. 2011). “Possession of contraband need not be exclusive

and evidence that shows the accused jointly possessed the contraband with another

is sufficient.” Woodard v. State, 355 S.W.3d 102, 110 (Tex. App.—Houston [1st

Dist.] 2011, no pet.).




4
      Appellant does not challenge the sufficiency of the evidence to support the “intent
      to deliver” element of this offense.
                                          10
      Regardless of whether the evidence is direct or circumstantial, the State must

establish that the defendant’s connection with the drugs was more than fortuitous, a

requirement known as the “affirmative links” rule. Evans, 202 S.W.3d at 161. This

rule “protects the innocent bystander—a relative, friend, or even stranger to the

actual possessor—from conviction merely because of his fortuitous proximity to

someone else’s drugs.” Id. at 161–62. “When the contraband is not in the exclusive

possession of the defendant, a fact finder may nonetheless infer that the defendant

intentionally or knowingly possessed the contraband if there are sufficient

independent facts and circumstances justifying such an inference.” Tate v. State, 500
S.W.3d 410, 413–14 (Tex. Crim. App. 2016). Thus, although a defendant’s mere

presence at a residence where an illicit substance is found is insufficient, by itself,

to prove possession, the defendant’s presence, when combined with other evidence

linking the defendant to the substance, may be sufficient to prove possession beyond

a reasonable doubt. Lipscomb, 526 S.W.3d at 652.

      The Court of Criminal Appeals has set out a non-exclusive list of possible

links that courts have recognized as sufficient, either by themselves or in

combination, that may establish a person’s knowing possession of contraband:

      (1) the defendant’s presence when a search is conducted; (2) whether
      the contraband was in plain view; (3) the defendant’s proximity to and
      the accessibility of the narcotic; (4) whether the defendant was under
      the influence of narcotics when arrested; (5) whether the defendant
      possessed other contraband or narcotics when arrested; (6) whether the
      defendant made incriminating statements when arrested; (7) whether
                                          11
      the defendant attempted to flee; (8) whether the defendant made furtive
      gestures; (9) whether there was an odor of contraband; (10) whether
      other contraband or drug paraphernalia were present; (11) whether the
      defendant owned or had the right to possess the place where the drugs
      were found; (12) whether the place where the drugs were found was
      enclosed; (13) whether the defendant was found with a large amount of
      cash; and (14) whether the conduct of the defendant indicated a
      consciousness of guilt.

Evans, 202 S.W.3d at 162 n.12; see Kibble, 340 S.W.3d at 18 (listing some factors

relevant to possession determination including amount of contraband found, location

of contraband relative to defendant’s personal belongings, defendant’s relationship

to other people with access to premises, incriminating statements, and proximity of

defendant to contraband).

      These links are not a “litmus test,” and it is “not the number of links that is

dispositive, but rather the logical force of all of the evidence, direct and

circumstantial.” Evans, 202 S.W.3d at 162 & n.12; see Tate, 500 S.W.3d at 414

(noting that although factors listed in Evans “can help guide a court’s analysis,

ultimately the inquiry remains the” sufficiency of evidence standard set out in

Jackson v. Virginia); Santiesteban-Pileta v. State, 421 S.W.3d 9, 14 (Tex. App.—

Waco 2013, pet. ref’d) (“[S]pecific links that have been analyzed in other cases are

simply factors which may circumstantially establish the sufficiency of the evidence

to prove a knowing ‘possession.’”). We do not analyze the links in isolation. See

Tate, 500 S.W.3d at 417; Evans, 202 S.W.3d at 164. “The absence of various links

does not constitute evidence of innocence to be weighed against the links present.”
                                         12
Satchell v. State, 321 S.W.3d 127, 134 (Tex. App.—Houston [1st Dist.] 2010, pet.

ref’d). Each case must be examined according to its own facts on a case-by-case

basis. Burrell v. State, 445 S.W.3d 761, 765 (Tex. App.—Houston [1st Dist.] 2014,

pet. ref’d).

B.     Sufficiency of Evidence Linking Appellant to Methamphetamine

       It is undisputed that, in this case, appellant was not in exclusive possession of

the apartment where officers discovered the methamphetamine; thus, the State had

to present evidence linking appellant to the methamphetamine and prove beyond a

reasonable doubt that appellant’s connection to the narcotics “was more than just

fortuitous.” See Blackman, 350 S.W.3d at 594. We therefore examine the evidence

to determine whether the State presented sufficient evidence such that a rational jury

could have found beyond a reasonable doubt that appellant possessed—that is,

exercised      actual   care,   custody,   control,    or   management       over—the

methamphetamine. See Tate, 500 S.W.3d at 414 (noting that, in “affirmative links”

case, court’s ultimate inquiry remains whether evidence was sufficient under

Jackson v. Virginia standard).

       The State presented evidence that, after conducting an investigation, Fort

Worth Police Department officers obtained a search warrant to search a particular

apartment for the presence of methamphetamine. Upon conducting the search,

officers discovered appellant, along with two other individuals, present at the


                                           13
apartment. At the time of the search, appellant was sitting on a couch in the living

room of the apartment. Right next to the end of the couch where appellant was sitting

was an end table. Around this end table, officers discovered several digital scales, at

least one of which had crystal residue on it and another of which had a false cover

to make it look like a CD case instead of a scale, a pipe for smoking

methamphetamine, numerous small baggies commonly used to package narcotics

for sale, a baggie containing twenty-five Xanax pills, and multiple baggies

containing methamphetamine. Officers also discovered two handguns on the kitchen

counter on the other end of the couch and several pipes used for smoking

methamphetamine and marijuana in the kitchen. Officers also found male and female

clothing in the apartment, as well as an envelope that was addressed to appellant and

that stated the address of the apartment.

      One officer discovered a baggie of methamphetamine on the floor directly in

front of where appellant had been sitting on the couch. Officers also discovered three

other baggies of methamphetamine, two of which were found in between the end

table and the wall, along with another digital scale. One of the large baggies had

broken open, and shards of methamphetamine were located on the floor all over the

area, including behind the end table and on the floor in front of the couch. Officer

McMeans testified that, in situations in which a SWAT team enters an apartment to

execute a search warrant, it is not uncommon for suspects, upon hearing the team


                                            14
trying to enter the apartment, to try to separate themselves from the narcotics, and

he hypothesized that when the SWAT team started to break down the door, appellant

tossed the baggies of methamphetamine behind the end table, which would account

for its unusual location, as well as the pieces of methamphetamine all over the floor.

Ultimately, officers recovered more than 57 grams of methamphetamine from the

apartment, an amount that Officer McMeans characterized as a “dealer” amount,

instead of an amount that a mere user of methamphetamine would typically possess.

Officer McMeans testified that he believed that, despite the presence of two other

people in the apartment at the time of the search, due to the positioning of appellant

relative to the methamphetamine and the substantial amount of other drug

paraphernalia, the drugs belonged to appellant.

      The State thus presented evidence that appellant was present when the search

was conducted, the methamphetamine was in plain view, there was a large quantity

of methamphetamine in the location, other contraband—including another

controlled substance, Xanax—and numerous items drug paraphernalia were present,

and the narcotics and the paraphernalia were located in close proximity to appellant

all around the end of the couch that he was sitting on at the time of the search. See

Evans, 202 S.W.3d at 162 n.12 (listing, as some non-exclusive examples of

“affirmative links,” defendant’s presence when search was conducted, whether

contraband was in plain view, defendant’s proximity to and accessibility of


                                         15
narcotics, and whether other contraband or drug paraphernalia was present).

Although several of the links identified in Evans are not present in this case, it is not

the number of links but the logical force of all of the evidence that is dispositive. See

id. at 162; see also Satchell, 321 S.W.3d at 134 (noting that absence of various links

does not constitute evidence of innocence that is to be weighed against the links

present in particular case).

      Appellant argues that the evidence demonstrates that he was merely present

in a location where narcotics were found and that his mere presence at the apartment

is insufficient to establish that he possessed the methamphetamine. We disagree with

appellant’s contention that the evidence shows only that he was present at a location

where methamphetamine happened to be found. Based on the location of appellant

relative to the large quantity of methamphetamine, Xanax, and other drug

paraphernalia in the apartment, all of which was in plain view and within easy reach

of appellant from his position on the couch, a rational jury could have concluded,

beyond a reasonable doubt, that appellant’s connection to the methamphetamine was

“more than just fortuitous” and that he, in fact, possessed the methamphetamine with

the intent to deliver it. See Blackman, 350 S.W.3d at 594. Furthermore, although

appellant argues that the envelope addressed to him at the address of the apartment

searched does not establish that he owned or had the right to possess the apartment—

pointing out that the envelope was not postmarked, had no postage, and was the only


                                           16
envelope recovered from the apartment—it is at least some evidence connecting

appellant to the particular apartment, evidence that the jury could have credited in

determining that appellant was not an “innocent bystander” at the apartment, but

instead used the apartment as a place to prepare methamphetamine for distribution.

See Evans, 202 S.W.3d at 161–62 (noting that affirmative links rule “protects the

innocent bystander—a relative, friend, or even stranger to the actual possessor—

from conviction merely because of his fortuitous proximity to someone else’s

drugs”).

      When considering all of the evidence presented in the light most favorable to

the verdict, as we must when conducting a review of the sufficiency of the evidence,

we conclude that a rational jury could have found beyond a reasonable doubt that

appellant exercised “actual care, custody, control, or management” over, and thus

possessed, the methamphetamine recovered from the apartment. See TEX. HEALTH

& SAFETY CODE ANN. §§ 481.002(38), 481.112(a), (d); Tate, 500 S.W.3d at 414. We

therefore hold that the trial court did not err when it refused to grant appellant’s

motion for a directed verdict.

      We overrule appellant’s sole issue.




                                        17
                                   Conclusion

      We affirm the judgment of the trial court.




                                                Evelyn V. Keyes
                                                Justice

Panel consists of Justices Keyes, Higley, and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           18